Citation Nr: 1336834	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  12-06 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1967 to April 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system reveals VA treatment records from July 2010 to November 2011, from February 2011 to May 2011, and from March 2012.  The Veterans Benefits Management System does not contain any additional records.

The Board notes that the Veteran has submitted evidence subsequent to the August 2012 Subsequent Statement of the Case that has not been reviewed by the RO.  38 C.F.R. §§ 19.37(a), 20.1304(c) (2013).  However, because the Veteran's claims are reopened and remanded for further development, the Veteran is not prejudiced by the fact that this evidence has not been reviewed by the RO.

The Board also notes that the Veteran states in his July 2010 claim that he did not receive the September 2008 statement of the case (SOC) regarding his original claim for service connection.  While the record reflects that, unfortunately, the first SOC was sent to the Veteran's old address and was returned, the SOC was resent in October 2008.  There is no indication that the Veteran or his representative did not receive the second SOC.  The Board therefore finds that the SOC was received and that the February 2008 rating decision became final.  

The reopened claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a February 2008 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal the decision and the decision became final.

2. Evidence associated with the claims file since the unappealed February 2008 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss.
 
3. Evidence associated with the claims file since the unappealed February 2008 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

For claims to reopen, VA must both notify the Veteran of the evidence and information that is necessary to reopen the claim and notify the Veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  38 U.S.C.A. § 5103: Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 9-10.  The record reflects that the RO sent the Veteran notice that complied with these requirements in August 2010.

VA has a limited duty to assist in claims to reopen.  This duty extends only to requesting evidence from any new source identified by the Veteran.  There is no duty to provide a VA examination with respect to the claim to reopen.  38 U.S.C.A. § 5103A.  There is no evidence that there are outstanding records from sources identified by the Veteran.  Furthermore, VA's duties to notify and assist have been fully satisfied because the claims are reopened and there is therefore no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

Analysis

In this case, the RO denied service connection for hearing loss and tinnitus in a February 2008 rating decision.  The Veteran was advised of his right to appeal.  The next communication regarding this claim was received in July 2009, more than one year after the February 2008 rating decision.  The February 2008 rating decision therefore became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).  

When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The prior rating decision denied service connection for bilateral hearing loss and tinnitus based upon a finding that the conditions were neither incurred in nor related to service.  The Veteran asserts that his hearing loss and tinnitus are due to acoustic noise exposure in service from sources including explosions, arms fire, and cars that did not have mufflers.

The Board finds that new and material evidence has been presented with respect to both claims.  Since the prior denial, the Veteran submitted his own lay statements, additional lay statements from others, internet articles, and an October 2009 examination demonstrating disabling hearing loss.  The record since the prior denial also includes VA treatment records from Virtual VA.  These records contain a statement from July 2010 that the Veteran's service, including exposure to explosions, combat, small arms, and heavy equipment likely contributed to his hearing loss.

The record contains new and material evidence with respect to the Veteran's hearing loss claim.  The evidence, including the July 2010 treatment record, is new because it was not previously submitted to VA.  The evidence is also material because it relates to unestablished facts necessary to establish the claim - evidence of a causal relationship between the present condition and a service-connected disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as the July 2010 VA treatment record suggests there is a relationship between the Veteran's bilateral hearing loss and service.  Prior medical evidence, including the VA examination, did not clearly suggest such a relationship.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim for bilateral hearing loss is reopened.

The Veteran's claim for tinnitus is also reopened because the record contains new and material evidence with respect to this claim.  As previously discussed, the record contains a July 2010 VA treatment record suggesting a connection between the Veteran's service and his hearing loss.  The Veteran submitted an internet article from the National Academy of Science stating that hearing loss is associated with a higher prevalence of tinnitus.  This evidence is new because it was not previously submitted.  The evidence is also material because it relates the Veteran's hearing loss to service and in turn relates tinnitus to hearing loss in general.  The evidence relates to the previously unestablished element of causal relationship.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The evidence is neither cumulative nor redundant because prior medical evidence did not express an opinion linking the Veteran's hearing loss with service.  Prior articles did not directly link tinnitus with hearing loss, but instead linked tinnitus with "every known hearing problem" in a non-scholarly article.  See 38 C.F.R. § 3.156(a).  Presuming the credibility of the evidence and considering it with the old evidence, the newly submitted evidence raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513; Shade, 24 Vet. App. at 117.  The claim for tinnitus is also reopened.
ORDER

New and material evidence having been received, the claims for entitlement to service connection for bilateral hearing loss and tinnitus are reopened; the claims are granted to this extent only.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Having reopened the claim for benefits, the Board is of the opinion that further development is necessary.  Specifically, a VA addendum opinion should be obtained.

The record reflects that the Veteran's April 1967 enlistment examination demonstrated disabling hearing loss in the left ear when converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  38 C.F.R. § 3.385.  The examiner did not consider the left ear disability under the aggravation standard.  Additionally, the examiner was unable to express an opinion concerning the July 2010 VA treatment note relating the Veteran's hearing loss to service, but did not provide a complete rationale for this inability.  It is therefore necessary to obtain an addendum opinion with respect to the cause of the Veteran's bilateral hearing loss.  In light of the new evidence concerning the Veteran's bilateral hearing loss, it is also necessary to obtain an addendum opinion concerning the Veteran's tinnitus because this condition is inextricably intertwined with the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed bilateral hearing loss and tinnitus and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.

Updated treatment records from the VA Health Care System should be requested and associated with the claims file.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. After any newly obtained records are associated with the claims file, the RO should refer the Veteran's claims folder to the October 2007 examiner or, if the examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

After review of the record, the examiner should express opinions as to the following:

1) whether the Veteran's bilateral hearing loss and tinnitus at least as likely as not (50 percent or greater probability) were caused or aggravated by service;

2) whether the Veteran's left ear hearing loss clearly and unmistakably pre-existed service;

3) if the Veteran's left ear hearing loss clearly and unmistakably pre-existed service, whether it was clearly and unmistakably not aggravated by service;

4) whether the examiner agrees or disagrees with the finding concerning the cause of the Veteran's hearing loss in the July 2010 VA treatment note.

The examiner must provide reasons for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so, aside from lack of contemporaneous medical treatment or documentation.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. Following the completion of the above, and any other development deemed necessary, the RO/AMC should readjudicate the claim.  If the claim is denied, the Veteran and his representative should be provided a supplemental statement of the case and an opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


